Citation Nr: 0945470	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  95-37 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for lumbosacral strain from October 14, 2006, to the present.

2.  Entitlement to service connection for psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and major depression, and including as secondary to 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to 
September 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2007, the disability rating assigned the Veteran's 
lumbosacral strain was increased from 10 percent to 20 
percent, effective from October 14, 2006.  This did not 
satisfy her appeal.

The Veteran testified at a hearing before the RO in March 
1996 and at a Travel Board hearing before the undersigned 
Veterans Law Judge in March 1998.  A transcript of each 
hearing is associated with the claims folders.

When this case was most recently before the Board in July 
2007, it was decided in part and remanded in part.  It has 
since been returned to the Board for further appellate 
action.  

The issue of entitlement to a disability rating higher than 
20 percent for lumbosacral strain from October 14, 2006, to 
the present is decided herein, while the issue of service 
connection for psychiatric disability, to include PTSD and 
major depression, is addressed in the Remand that follows the 
Order section of this decision.  




FINDING OF FACT

From October 14, 2006, to the present, the Veteran's 
lumbosacral strain has been productive of painful motion, but 
forward flexion of the thoracolumbar spine has been greater 
than 30 degrees and there has been no ankylosis of the 
thoracolumbar spine.


CONCLUSION OF LAW

From October 14, 2006, the criteria for a rating higher than 
20 percent for lumbosacral strain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The record reflects that the Veteran filed this claim prior 
to the enactment of the VCAA.  She was provided appropriate 
VCAA notice, to include notice with respect to the effective-
date element of the claim, by letter mailed in August 2007.  
Although the Veteran was not provided complete notice until 
long after the initial adjudication of the claim, the Board 
finds that there is no prejudice to her in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim in 
August 2009.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency on the merits of the claim would have been different 
had complete VCAA notice been provided at an earlier time.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim).  

The Board further notes that service treatment records and 
all available post-service medical evidence identified by the 
Veteran have been obtained.  In addition, the Veteran has 
been provided VA examinations in response to this claim.  
Neither the Veteran nor her representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2009).  However, the 
assignment of separate evaluations for separate and distinct 
symptomatology is not precluded where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard the Board notes that where entitlement to service 
connection has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The Veteran developed lumbosacral strain in service as a 
result of trauma associated with falling several feet.  The 
residuals of the Veteran's back injury are characterized as 
lumbosacral strain and are evaluated under Diagnostic Code 
5237 of the General Rating Formula for Diseases and Injuries 
of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2009).  Parenthetically, the Board notes that 
service connection for herniated nucleus pulposus, L5-S1, 
with degenerative changes, and spina bifida occulta has been 
denied, and that the Veteran underwent surgery in 1995 for 
herniated disc in the L5-S1 area.  That claim is not on 
appeal.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain, stiffness, 
or aching in the area of the spine affected by residuals of 
injury or disease, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted if forward 
flexion of the thoracolumbar spine is 30 degrees or less or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).

Note 5 to the General Rating Formula provides that, for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Note 5 also provides that fixation of a spinal 
segment in neutral position, or zero degrees, always 
represents favorable ankylosis.

Here, the medical evidence of record shows that the Veteran's 
manifestations of lumbosacral strain do not warrant a rating 
higher than 20 percent.

On VA examination in October 2006, the Veteran complained of 
lower back pain.  She reported taking naproxen twice daily 
and using a heating pad and Icy Hot, but that they never 
provided complete relief.  Physical examination revealed pain 
but no tenderness of the lumbosacral spine, there was 
objective evidence of painful motion on backward extension.  
Flexion was measured to 60 degrees, "with pain beginning to 
increase at 0-30 degrees.  Extension was exquisitely painful 
and limited to 5 degrees after 3 repetitions.  Lateral 
flexion was measured to 15 degrees right and 20 degrees left, 
and rotation was measured to 30 degrees left and 10 degrees 
right.  Sensation was intact.  There was no marked muscle 
wasting.  The examiner was unable to opine about additional 
loss of range of motion, as the examination was reportedly 
performed while the Veteran was in a flared state, which she 
reportedly experienced daily.  No bed rest had been 
prescribed in the past year for incapacitating symptoms.  An 
X-ray study showed degenerative disc disease of the lumbar 
spine with bulges and herniation at multiple levels with 
decreased range of motion without evidence of weakness, but 
subjective complaints of increased fatigability.  The 
diagnosis was degenerative disc disease of the lumbar spine 
with bulges and herniation.  

The Veteran underwent a spinal evaluation at University 
Hospital in March 2008.  A report of that encounter reflects 
that the Veteran was limping on the right.  She could not 
walk on her right heel or toes.  She used a cane and could 
not walk in a straight line.  Motor strength was 4/5 in the 
right lower leg and 4+/5 in the left lower leg.  There was 
normal muscle tone, and deep tendon reflex/Babinski was 3+ in 
all areas except the Achilles, which was 0+.  There was 
sensory loss in the right sciatic distribution from the hip 
to the foot.  The impression was longstanding degenerative 
joint disease of lumbar spine with hyperreflexia and right 
sciatic nerve deficit (possibly from surgery in the past).  

VA treatment records dated from October 2006 to August 2008 
include those from Fort Leonard Wood and reflect that the 
Veteran has undergone outpatient treatment for low back pain 
related to lumbosacral strain.  

The Veteran underwent another VA examination in May 2009.  
The Veteran complained of fatigue, decreased motion, spasm, 
weakness and daily pain.  She reported that she must go to 
bed due to the low back symptoms about twice per week.  She 
was taking medications, muscle relaxants, and a TENS unit.  
She used a cane, brace or walker, and a motorized cart at 
stores.  She was working part time as a substitute teacher.  

On examination, posture, head position and gait were normal.  
There was no ankylosis.  Objectively, there were pain with 
motion and tenderness but there was no spasm, atrophy, 
guarding or weakness.  Range of motion testing disclosed 
flexion to 54 degrees, extension to 22 degrees, lateral 
flexion left to 22 degrees and right to 17 degrees, and 
lateral rotation left to 25 degrees and right to 30 degrees.  
There was pain following repetitive motion but not after 
three repetitions.  EMG and MRI of the lower back were 
performed.  The diagnosis was lumbar degenerative arthritis 
and disc disease, multilevel, lumbar canal stenosis, L3/4, 
L4/5, L5 nerve root sleeve scarring.  The examiner opined 
that the service-connected back condition precluded full-time 
employment but possibly allowed for the part time flexible 
employment in which the Veteran was engaged.  The examiner 
explained that the medications as well as the frequency of 
flare-ups would impede performance.  

As to the opinion contained in this last examination report, 
the Board notes that the examiner did not diagnose 
lumbosacral strain.  Service connection is not in effect for 
the disorders diagnosed on that examination.  The examiner 
was apparently unaware of this when he discussed the impact 
of the service-connected disability on the Veteran's ability 
to work.  In fact, almost all of the medical evidence 
pertinent to the period of this claim shows that the Veteran 
has been diagnosed with non service-connected low back 
disorders, rather than the service-connected lumbosacral 
strain.

Moreover, the medical evidence of record consistently shows 
that, even considering additional functional limitations 
resulting from pain, stiffness, and weakness, the Veteran can 
achieve flexion of her thoracolumbar spine that is in excess 
or 30 degrees.  There is no evidence that flexion is limited 
to 30 degrees or less or that there is ankylosis of the 
thoracolumbar spine.  There was a specific finding of lack of 
ankylosis in the most recent examination.  Therefore, a 
rating in excess of 20 percent is not warranted.

The Board has considered whether there is any other schedular 
basis to assign a higher rating.  In this regard, the Board 
notes that the Veteran's nonservice-connected back disability 
cannot be considered for rating purposes.  Regardless, both 
examination reports in 2006 and 2009 specifically note that 
the Veteran had not experienced any incapacitating episodes 
requiring bed rest prescribed by a physician in the past 12 
months.  EMG was normal in May 2009.  She does not warrant a 
separate rating for neurological impairment of the 
extremities, and as she is not service-connected for 
intervertebral disc disease, a higher rating for 
incapacitating episodes having a total duration of at least 
four but less than six weeks is not for consideration.  See 
38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5243, Note 1.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question have the 
residuals of the Veteran's back injury warranted a rating 
higher than 20 percent.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Board also has considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for her back 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the schedular 
criteria.  The record reflects that she works intermittently 
as a substitute teacher.  The examiner's opinion in May 2009 
was supported by findings related to her nonservice-connected 
back disability, and is unpersuasive as to the service-
connected lumbosacral strain.  In sum, there is no indication 
that the average industrial impairment from the Veteran's 
service-connected back disability would be in excess of that 
contemplated by the assigned rating.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to a disability rating higher than 20 percent for 
lumbosacral strain from October 14, 2006, to the present is 
denied.


REMAND

The Veteran seeks service connection for psychiatric 
disability which she alleges is related to her service-
connected back disability.  She has also indicated that she 
has a psychiatric disorder, PTSD, due to incidents in 
service.  The PTSD claim was denied by the RO in December 
2004 and the Veteran did not file a timely appeal.  The Court 
has recently held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The Court held that the Board improperly adjudicated 
entitlement to service connection for a psychiatric 
disability as it narrowly construed a claim for service 
connection for PTSD.  The Court pointed out that a claimant 
cannot be held to a "hypothesized diagnosis-one he is 
incompetent to render..." when determining what his actual 
claim may be.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Court found that, "[i]t is not only the 
reasonable expectations of the appellant or the particular 
language of the claim form that supports that the Board 
should have considered alternative current conditions within 
the scope of the filed claim.  The medical evidence submitted 
in support of the claim clearly raised the issue of the 
nature of the appellant's current mental condition ..."  The 
Court also stated that, "the appellant's diagnoses of anxiety 
disorder NOS and schizoid disorder, which arise from the same 
symptoms for which he was seeking benefits, do not relate to 
entirely separate claims not yet filed by the appellant.  
Rather, these diagnoses should have been considered to 
determine the nature of the appellant's current condition 
relative to the claim he did submit."

In accordance with the Court's decision in Clemons, the Board 
has recharacterized the issue on appeal as entitlement to 
service connection for psychiatric disability, to include 
PTSD and major depressive disorder.

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

A mental health examination in May 2009 addressed whether 
there was a relationship between current psychiatric disorder 
and service-connected disability.  The examiner opined that 
he could not render an opinion as to whether there was a 
relationship, without resorting to speculation.  By way of 
explanation, he noted that the Veteran did report episodes of 
sexual assault as well as back injury in service.  This 
medical notation is essentially non-evidence, and does not 
allow for a fully-informed adjudication of the claim.  See 
generally Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship).  The Board notes 
that, in the examination, the Veteran reported various 
episodes of claimed personal assault, including some 
occurring before and after service.  

In view of the aforementioned controlling authority, as well 
as the findings noted on the examination, another examination 
and opinion are necessary as to whether any current 
psychiatric disorder is related to the Veteran's service to 
include alleged personal assault in service as well as 
secondary to service-connected back disability.  Finally, in 
view of the fact that the Veteran has indicated that she has 
had mental health treatment in the past, any current VA 
treatment records should be obtained.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain any 
pertinent VA treatment records that are 
not already of record.  If the Veteran 
identifies any other pertinent, 
outstanding medical records, the RO or 
the AMC should undertake appropriate 
development to obtain a copy of those 
records as well.

2.  Then, the Veteran should be afforded 
a VA examination by a psychiatrist or 
psychologist to determine the nature and 
etiology of all currently present 
psychiatric disabilities.  The claims 
files must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

All diagnoses made at this examination 
should conform to the DSM-IV diagnostic 
criteria.  For each diagnosis, the 
elements supporting the diagnosis, to 
include the verified stressor for a 
diagnosis of PTSD, should be identified.

Based upon the review of the claims 
folders and the examination results, the 
examiner should provide an opinion with 
respect to each currently present 
acquired psychiatric disorder as to 
whether there is a 50 percent or better 
probability that the disorder originated 
during service or is otherwise 
etiologically related to service or 
service-connected disability.  The 
rationale for each opinion expressed must 
also be provided.  If the requested 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state and explain why an opinion cannot 
be provided without resort to 
speculation.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
entitlement to service connection for a 
psychiatric disability, to include PTSD 
and major depression, and to include as 
secondary to service-connected back 
disability, in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and her 
representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


